Order                                                                                Michigan Supreme
                                                                                                 Court
                                                                                     Lansing, Michigan
  September 11, 2015
                                                                                       Robert P. Young, Jr.,
                                                                                                  Chief Justice
  Rehearing No. 609
                                                                                        Stephen J. Markman
                                                                                            Mary Beth Kelly
  148907; 148909(108)                                                                        Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein,
  AROMA WINES AND EQUIPMENT, INC.,                                                                     Justices
          Plaintiff/Counterdefendant-Appellant,
                                                            SC: 148907
  v                                                         COA: 311145
                                                            Kent CC: 09-011149-CK
  COLUMBIAN DISTRIBUTION SERVICES, INC.,
             Defendant/Counterplaintiff-Appellee.
  __________________________________________/

  AROMA WINES AND EQUIPMENT, INC.,
          Plaintiff/Counterdefendant-
          Appellee/Cross-Appellant,
                                                            SC: 148909
  v                                                         COA: 311145
                                                            Kent CC: 09-011149-CK
  COLUMBIAN DISTRIBUTION SERVICES, INC.,
          Defendant/Counterplaintiff-
              Appellant/Cross-Appellee.
  __________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                    I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
              foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2015